Title: Spinning and Weaving Records, 1768
From: Washington, George
To: 

 

[1768]

Spun & Wove in the year 1768 for my own use as follow
   Viz.



Yards
Weight
⟨Price⟩


Linnen
66 1/2
30
£1.13. 3



24 1/2
13
. 8. 2



34 1/2
17
.11. 5



36
17
.11. 8



33 1/2
17
.11. 3



33
16
.11. 4



34
17
.14. 2



33 1/2
18
.13.11



13
5
1. 6.  



41
19
.13. 8



40
11
2. 0. 0



41
22
.13. 8



43 1/2
22
.14. 6



42
23
.14.  



46
24
.15. 4



52
31
.17. 6



56
30
.18.10



46
26
.15. 4



49 1/2
26
.16. 8



50 1/2
26
.17.  



815 3/4
410
16.17. 8


deduct
43

3. 6.  



772 3/4

13.11. 8


Woolen
48 1/2
43
£1. 4. 3



49 3/4
57
1. 4.11



50
66
1. 5.  



50
66
1. 5.  



50
68
1. 5.  



53
63
1. 2. 3



54
63
1. 2. 8



365 1/4
426
8. 9. 1


Linsey
46
51
.19. 2



48 3/4
47
1. 0. 3



49 3/4
49
1. 0. 8



144 1/2
147
3. 0. 1



Cotton
7

1. 1. 0



33

1. 8. 0



40

2. 9. 0


Linsey
144 1/2
147
3. 0. 1


Woolen
365 1/4
426
8. 9. 1


Linnen
815 3/4
410
16.17. 8


Total
1365 1/2

30.15.10


A Comparison drawn, between Manufactoring, & Importing; the Goods on the otherside Viz.


To 509 yds of best Cottn to supply the place of 365 Yds
s.d.


wool and 144 yds Linsey @ 1/6
£ 38. 3. 6


To 773 yds of best Ozbs. as on the otherside @ 8d.
25.15. 0


To 40 yds Huc[kabac]k @ 2/
4. 0. 0


To 13 yds Diapr @ 3/
1.19.  


To 7 yds Jeans @ 5/
1.15.  


To 33 yds Cotton @ 2/
    3. 6. 



74.18. 6


Charges 12½ prCt
   9. 7. 4



84. 5.10


25 prCt diffe Excha:
  21. 1. 5


Curry
£105. 7. 3


Wool to make 365 and 144 yds of woolen Cloth viz. 499 yds @ 1/3
32. 5. 0


Hemp to make the Contra cloth 800 lbs. @ 4d.
13. 6. 6


Weavg the above Cloth that is 509 yds Woolen, 773 yds Ozgs, Cotton, &ca
  30.15.10



76. 7. 4


Ballance
  28.19.11



£105. 7. 3


Note. by this Acct it appears that the above Ballance £28.19s.11d. is all that is to defray the expence of Spinning—hire of one white Woman, & 5 Negro Girls—Cloathing—Victualling—Wheels &ca




   
      
         Total amt of Weavg is £54.3.4
         My own Work
      
   

£ 30.15.10


For Sundries
  23. 7. 6



£ 54. 3. 4


